DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 26 July 2022, in the matter of Application N° 15/523,665.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 1 and 13 have been amended.  Claim 1 is amended, narrowing the scope of the recited to one that “consists essentially of” administering to the mammal a therapeutically effective amount of a composition consisting essentially of the previously recited composition.  Claim 13 now recites a method of treating retinitis pigmentosa (RP) that “consists of” identifying a human in need of treatment, and administering a composition that consists essentially of the recited composition. 
No new matter has been added.
Thus, claims 1, 2, 4-7, 9, 11-14, 16-18, and 20-23 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.



Maintained Rejections
The following rejection is maintained from the previous Office Correspondence dated 26 January 2022 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 11-14, 16-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (WO 2006/116353 A2; of record) in view of Lee et al. (J. Cell. Physiol.; published 2011; of record) and Schimel et al. (The American Journal or Pathology; 2011; of record).
The instantly claimed invention remains drawn to a method of treating retinitis pigmentosa (RP) in a mammal “consisting essentially of” administering to the mammal a therapeutically effective amount of N-acetylcysteine amine (aka NACA or NAC amide) to treat the RP, wherein the NACA is administered in a therapeutically effective amount of a solid dose in an amount of 100, 150, 300, 333, 400, 500, 600, 700, 800, 900, 1,000, 2,500, 5,000, 7,500, or 10,000 mg per dose.
Claim 13 recites the same subject matter as claim 1 with the exception that the method “consists of” the additional step of first identifying the population a human in need of treat for retinitis pigmentosa by at least one of a scotopic or photopic electroretinograms.  Regarding the limitations of claim 13, the Examiner acknowledges the narrowed scope conveyed by the transitional phrase “consisting of” and where the prior art requires steps that are in excess of the two recited steps of “identifying” and administering, said art will be understood as teaching away.  Additionally, the Examiner continues to broadly and reasonably interpret the recited identification step to be met where the art teaches and suggests the claimed composition being administered to a human to treat RP.  Therein, the Examiner submits, that where a patient is being treated for RP, arguably, RP has already been detected or “identified” in the patient.
Goldstein is directed to methods of reducing, preventing, or counteracting oxidative stress and free radical oxidant formation and overproduction thereof in cells and tissues of the body through the administration of N-acetylcysteine amide (aka NACA or NAC amide) alone or in combination with other suitable agents (see e.g., Abstract).  The reference also teaches treating such conditions as macular degeneration (ARMD) which are characterized as being the destruction and irrevocable loss of rods and cones in the macula of the eye, the destruction of which leads ultimately to functional, legal blindness (see pg. 8, line 32 to pg. 9, line 8).  
Herein, resides the key deficiency in the teachings of Goldstein.  While the administration of NACA is clearly disclosed and for the same underlying symptoms and causes as the instantly claimed retinitis pigmentosa (RP), the Examiner concedes that the reference does not teach administering NACA to treat RP.
This deficiency is remedied by the teachings of Lee and Schimel.
The publication of Lee discloses and establishes that orally administered N-acetylcysteine (NAC) demonstrates efficacy in treating retinitis pigmentosa.  The reference additionally establishes Applicants’ position that RP is a major source of blindness caused by a large variety of mutations that lead to the death of rod photoreceptors.  After the rods die, cones generally die from progressive oxidative damage.  Supplemented into drinking water, the NAC enhanced water was administered orally and shown to reduce cone cell death and preserve cone function by reducing oxidative damage.  It was also shown to promote partial maintenance of cone structure and function for at least six months.  The article additionally acknowledges that oral and/or topical administration in humans would possible and that since NAC has a good safety profile, prolonged treatment in human patients with RP would be feasible (see e.g., Abstract).
What this inarguably conveys to the person of ordinary skill in the art is that in advance of the time of the instantly filed method, the state of the art recognized that NAC and NACA had been administered for the purposes for treating degenerative ocular conditions where the root cause is oxidative stress due to a build-up of free-radical oxidants.
The Examiner acknowledges the difference in the teachings that different resulting conditions are disclosed as being treated.  However, the root cause is the same and both are treated using compositions which comprise N-acetylcysteine or a derivative thereof, in this case NAC amide.
Furthermore, having considered Applicants’ instant specification, the Examiner again notes that it acknowledges NACA as being more beneficial and superior to NAC (e.g., improved bioavailability).
In acknowledging this, the combined teachings are considered to be additionally deficient in providing the requisite nexus and motivation for replacing NAC with NACA in treating RP.
This deficiency is clearly and inarguably, remedied by the teachings of Schimel whose publication directly addresses this very relationship (see Discussion, pg. 2041, penultimate paragraph).  The article additionally discusses that its intent is to demonstrate that NACA is a more effective treatment to prevent retinal pigment epithelial (RPE) and photoreceptor cell death and the progression of retinal degradations.  The article additionally studies the effect of oxidative stress on RPE cells and the role NACA plays in preventing RPE cell death and maintaining RPE cell homeostasis.  By this article’s publishing, NACA had already demonstrated efficacy towards treating various oxidative stress-related diseases and had been shown to be more effective than its parent compound N-acetylcysteine (NAC).  One of the key advantages is that NACA can be administered using lower doses than NAC, thereby allowing one to avoid the adverse effects associated with NAC toxicity (see pg. 2033, bottom left to top right).
The Materials and Methods (see pg. 2035, Animal Research) of the study disclose using scotopic and photopic electroretinograms to identify and evaluate test subjects that had been administered NACA.  The Results (see e.g., pg. 238, Preservation of Visual Potential and Photoreceptor Function and Figure 8, pg. 2040) depict comparisons between those subjects that were treated with NACA and those that only received the vehicle and those that were and were not subjected to light following their respective treatment.  Scotopic and photopic analysis demonstrated that those that were exposed to light following treatment with NACA, prevented significant reductions in all ERG waveform peak amplitudes. 
The Discussion of Schimel reiterates that oxidative stress as the primary cause behind retinal degenerative conditions and that administering “more robust” antioxidants such as NACA play a significant role in preventing retinal epithelial and photoreceptor cell death in retinal degenerations.  Of particular interest is that NACA has demonstrated improved potential to cross the blood-brain barrier and cell membranes due to the substitution of a carboxyl functional group on its parent NAC, for an amide group (producing NAC amide).  Given its improved permeability, it has demonstrated itself to be a more effective antioxidant compound compared to not only NAC, but also vitamin E and carotenoids (see pg. 2039).
The Examiner notes that Schimel possesses a few deficiencies with respect to the recited methods.  First, the recited dose administered to the test subjects is 250 mg/kg and that it is administered via intraperitoneal injection.  Second, Schimel only teaches administering the compound to mice.
Though a clear departure from the recited doses and recipients (claim 13), the Examiner respectfully submits that the discussion of Schimel is meant to highlight motivation to substitute NACA for NAC.  In considering both deficiencies, the Examiner notes further that NACA has already been established as being administered to humans and in far greater amounts as presented by Goldstein.
Goldstein admittedly discloses treating ARMD using NACA.  However, Lee initially motivates the skilled artisan to use NACA by showing that NAC is effective in treating RP.  All three of the references disclose that both NAC and NACA are effective treatments for the underlying conditions to RP and ARMD.  Schimel completes the motivation by showing that lower doses than those used by Goldstein are superior to NAC in treating RP.
As such, the combined teachings of the references are considered to readily convey a reasonable expectation of success to one of ordinary skill in the art for arriving at the instantly claimed methods.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
Goldstein also discloses that a pharmaceutical formulation for orally administrable dosage forms can comprise NAC amide in an amount equivalent to at least 25-500 mg per dose, or at least 50-350 mg per dose, or at least 50-150 mg per dose (see pg. 36, lines 4-11).  It is also disclosed that in order to provide high bioavailability, NAC amide can be provided in a relatively high concentration in proximity to the mucus membrane (e.g., duodenum for oral administration) and the preferred dosage is between about 100-10,000 mg NAC amide, or between about 250-3,000 mg NAC amide (see pg. 37, lines 9-26).  Such is considered to read expressly on the recited dosage amounts.
The same passage also discloses stabilizing the NAC amide formulation with a reducing agent such as ascorbic acid in order to reduce oxidation both during storage and in the digestive tract prior to absorption (see pg. 37, lines 13-16).
The passage discloses an exemplary capsule formulation containing 500 mg NAC amide and 250 mg ascorbic acid (see pg. 37, lines 24-25).  Though not expressed in terms of mg/kg, the Examiner considers this example to teach not only the single dose amount of NAC amide, but also the daily dose amount range of 0.5-150 mg/kg as recited in instant claims 4 and 16.  When considered in view of such standards as the K-Zone Biophysical Data for the Standard Man, a man of 70 kg (~154 lb) would receive a single dose of about 7.14 mg/kg.  Such is thus considered to meet the recited limitation.
Disclosure of the ascorbic acid stabilizing agent is considered to teach the limitations recited in claims 2, 6, 7, 14, and 18.
Disclosure of the capsule form is considered to meet the limitations recited in claims 1, 9, 13, and 20.  Additional solid, oral dosage forms are taught by Goldstein as including powders, granules, sachets, and tablets (see pg. 34, lines 32-34).
The limitations recited in claim 23 are also considered to be taught by the combination of the references.  As previously discussed, the Examiner considers any disclosure of administering NAC amide to treat and mitigate those conditions brought about by an overproduction of oxidants.  The combined guidance is considered to guide the skilled artisan to the conclusion that oral administration of NAC amide will prevent a state of overproduction of free radicals and prevent that patient (e.g., human) from developing a condition resulting from an overproduction of oxidizing agents.
The limitations recited in claims 5 and 17 requiring that NAC amide be administered 2-3 times per day is taught and suggested (see e.g., pg. 35, line 31 to pg. 36, line 3).  Examples in the reference (e.g., Ex. 9 and 12) disclose administering the practiced dosage form twice daily.
The same passage discloses that doses, amounts or quantities of NAC amide, as well as the routes of administration used, are determined on an individual basis, but duration can last from several days to several months, or until a cure is effected or a diminution of disease state is achieved.
Thus, while this does not disclose the recited effects of claims 11, 22, or 23, the Examiner respectfully advances that the recited effects are achieved by virtue of practicing the method disclosed by the combined teachings of Goldstein, Lee, and Schimel.  Therein, Goldstein expressly discloses administering capsules containing 500 mg of NAC amide which abates or even prevents an increase of oxidant compounds.  Prevention or reduction of oxidants results in the abatement of conditions resulting from an increased presence in free radical.  According to all three references, free radical increase results in rod/cone cell death, thereby resulting in, according to Lee and Schimel, retinitis pigmentosa.  Further, as Goldstein places the dosing, route, and duration of NAC amide in the hands of a person of greater than ordinary skill in the art (e.g., a medical professional), it stands to reason that these parameters are observed for results which produce, at the very least, an improvement in the treated condition, if not complete remediation.
Thus, as the combined guidance teaches the positively recited steps of administering a solid, oral dosage form containing a therapeutically effective amount of NAC amide as recited, the Examiner concludes that the properties associated therewith are met as well.  See MPEP §2112.02(I) which states that “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”  In the instant case, the Examiner has present a showing whereby the device as claimed (e.g., a 500-mg, solid dose capsule comprising NAC amide) is orally administered to treat a condition which results from an overproduction of oxidant compounds and free radicals.  The properties recited in claims 11, 22, and 23 are thus considered to be taught.
Based on the teachings of the references, it is immediately that apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.  The key teaching is provided by Goldstein which the Examiner maintains, discloses everything with the exception of the actual ocular condition to be treated (i.e., RP) and the identifying techniques of claim 13.  The teachings of Lee and Schimel, provide ample disclosure of not only the ability of both NAC and NACA for treating RP, but also guidance that would motivate the skilled artisan to select NACA as the treatment over NAC.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 2, 4-7, 9, 11-14, and 16-23 under 35 USC 103(a) as being unpatentable over the combined teachings of Goldstein et al., Lee et al., and Schimel et al. have been fully considered but they are not persuasive.
Applicants’ remarks initially state that “[a]s acknowledged in the Current Action, the Office does not refute that Goldstein is inapplicable to the treatment of RP.  If that is the case, then Goldstein is not prior art against the present invention and its use in the rejection should be withdrawn.”
The Examiner disagrees with this position.  As is established in the above rejection, the combined teachings of Goldstein, Lee, and Schimel are at issue and the latter two references account for the acknowledged deficiencies of Goldstein.
Applicants next re-assert that the contributions of Schimel are not relevant to RP “because the model system used is not a model system for [RP], but rather a model system for AMD in which the mice are exposed to phototoxic doses of light to damage the integrity of retinal pigment epithelial cell layer which is a model for AMD.”
The Examiner, in response, again respectfully acknowledges that Schimel echoes some of the teachings of Goldstein.  However, in considering the overall disclosure of the references, the Examiner respectfully maintains that treatment of RP and AMD has been established in the art as being directed to the same root-cause of free-radical-driven, oxidative stress.  The combined teachings additionally establish that both NAC and NACA are used to treat such symptoms and, thus, used to treat RP.  Preference is leant to using NACA by the teachings of Goldstein and Schimel (e.g., lower doses required).  Lee discloses and establishes that NAC is clearly effective in treating RP.  The teachings of Schimel are relied upon to demonstrate motivation to use NAC amide instead of NAC on the basis of the former’s improved permeability (i.e., ability to cross cellular layers and the blood brain barrier).  Based on the fact pattern presented by the prior art, the Examiner respectfully maintains that the references teach, suggest, and motivate the ordinarily skilled artisan to treat retinitis pigmentosa by administering NACA.
Applicants additionally re-assert that “the art of Schimel is merely duplicative of Goldstein and fails to provide the needed bridge or motivation for its combination with Lee.”
The Examiner again maintains that the combined teachings of Goldstein and Lee establish that AMD and RP both present at least one common symptom in oxidative stress and the formation of free radical oxidant formation.  The two references also teach that NACA and NAC are used to combat both symptoms.  Applicants are correct in their position that Goldstein teaches treating AMD and not RP using NACA.  Lee, however, teaches using NAC to treat RP.  Thus, given the common symptoms to AMD and RP that are shown to be treated using NACA (Goldstein) and NAC (Lee), the Examiner maintains that a person of skill in the art would have had a reasonable expectation of success in treating RP using NACA, absent a clear showing of evidence to the contrary.
The teachings of Schimel are considered to be relevant by the Examiner as they demonstrate improved permeability by a test body (mouse) for NACA over NAC.
Lastly, Applicants reference an older journal article in the Korean Journal of Medicine as alleged evidence that supports the assertion that the skilled artisan has no way to extrapolate from the use of NAC for a clinical dose, with a reasonable expectation of success.
The Examiner acknowledges the remark, but respectfully submits that it is not persuasive.  Reliance upon the teachings of Schimel are for the evidence provided demonstrating the improved permeability of NACA over NAC.  Contrary to Applicants’ assertion, the Examiner does not rely upon the reference to extrapolate NAC for a clinical dose.  The teachings of Goldstein provide this disclosure and the teachings of Lee provide the nexus for treating RP; Schimel simply provides added motivation to the skilled artisan to select NACA over NAC.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615